Case 1:18-cv-02609-JPH-DLP Document 30 Filed 01/22/21 Page 1 of 5 PageID #: 111




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

AL STEWART Acting Secretary of Labor,          )
United States Department of Labor 1,           )
                                               )
                          Plaintiff,           )
                                               )
                     v.                        )   No. 1:18-cv-02609-JPH-DLP
                                               )
U & ME LOGISTICS, INC.,                        )
                                               )
                          Defendant.           )

                ORDER ON MOTION FOR DEFAULT JUDGMENT

       On August 24, 2018, the Secretary of Labor filed a complaint to enforce a

 United States Department of Labor order requiring U & Me Logistics to pay

 damages to its former employee, Ibrahim Tanner. Dkt. 1. On January 16,

 2020, the clerk entered default against U & Me Logistics "for failure to plead or

 otherwise defend this action." Dkt. 26. The Secretary has filed a motion for

 default judgment. Dkt. [28]. For the reasons below, that motion is GRANTED

 in part and DENIED in part.

       A.     Liability

       The complaint alleges that a Department of Labor Administrative Law

 Judge ("ALJ") found that U & Me Logistics violated the Surface Transportation

 Assistance Act ("STAA") "by terminating Ibrahim Tanner in retaliation for




 1Acting Secretary of Labor Al Stewart has been substituted for Secretary of Labor
 Eugene Scalia. Fed. R. Civ. P. 25(d) ("The officer's successor is automatically
 substituted as a party.").
                                           1
Case 1:18-cv-02609-JPH-DLP Document 30 Filed 01/22/21 Page 2 of 5 PageID #: 112




 Tanner refusing to drive over his hours of service limit and falsify his driver

 logs." Dkt. 1 at 2.

       Federal Rule of Civil Procedure 55 creates a two-step process for a party

 seeking default judgment. See VLM Food Trading Int'l, Inc. v. Ill. Trading Co.,

 811 F.3d 247, 255 (7th Cir. 2016). First, the plaintiff must obtain an entry

 of default from the Clerk. Fed. R. Civ. P. 55(a). Upon default, the well-pleaded

 allegations in the complaint relating to liability are taken as true. VLM Food,

 811 F.3d at 255. Second, after obtaining entry of default, the plaintiff may

 seek an entry of default judgment. Fed. R. Civ. P. 55(b).

       Here, the Clerk of the Court has entered default against U & Me

 Logistics, dkt. 26, and the Secretary seeks default judgment, dkt. 28. The

 Court thus takes the complaint's allegations of liability as true. Because these

 allegations establish U & Me Logistics' liability, the Court now determines

 damages. See Fed. R. Civ. P. 55(b).

       B.    Damages

             1.        Monetary Relief

       While the Court must accept as true allegations relating to liability,

 "damages must be proved unless they are liquidated or capable of calculation."

 Wehrs v. Wells, 688 F.3d 886, 892 (7th Cir. 2012). A hearing is therefore

 required unless "the amount claimed is liquidated or capable of ascertainment

 from definite figures contained in the documentary evidence or in detailed

 affidavits." e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th Cir.

 2007).

                                          2
Case 1:18-cv-02609-JPH-DLP Document 30 Filed 01/22/21 Page 3 of 5 PageID #: 113




       The Secretary seeks an order requiring U & Me Logistics to pay Ibrahim

 Tanner $19,134 in back pay and prejudgment interest, $8,793.39 in fees and

 costs, and interest accrued since June 5, 2017 at the rate provided at 26

 U.S.C. § 6621. Dkt. 28 at 2. Because this is an enforcement action for specific

 amounts as ordered by the ALJ plus interest at a statutory rate, see dkt. 1-1;

 dkt. 1-2, those monetary damages are "capable of ascertainment from definite

 figures," e360 Insight, 500 F.3d at 602.

              2.    Injunctive Relief

       The Secretary also seeks to permanently enjoin U & Me Logistics from

 violating the employee protection provisions of the STAA and to require U & Me

 Logistics to "post in a prominent place for a period of 60 consecutive days a

 notice stating that it will not in any manner discriminate against any employee

 for engaging in activities protected by the STAA." Dkt. 28 at 2.

       "[S]uccess by default" is not enough to justify a permanent injunction.

 e360 Insight, 500 F.3d at 604 (Establishing liability by default "does not answer

 whether any particular remedy is appropriate."). Instead, to be entitled to

 injunctive relief, the Secretary must demonstrate: "(1) . . . irreparable injury; (2)

 that remedies available at law, such as monetary damages, are inadequate to

 compensate for that injury; (3) that, considering the balance of hardships . . . a

 remedy in equity is warranted; and (4) that the public interest would not be

 disserved by a permanent injunction." Id. (quoting eBay Inc. v. MercExchange,

 L.L.C., 547 U.S. 388, 391 (2006)).




                                            3
Case 1:18-cv-02609-JPH-DLP Document 30 Filed 01/22/21 Page 4 of 5 PageID #: 114




       The Secretary does not explain why either form of injunctive relief

 requested—permanent enjoinment from violating the STAA's employment-

 protection provisions and posting for 60 days a notice that it will not

 discriminate—is appropriate here, and he has not requested a hearing to

 address those questions. See id.; dkt. 29 at 3–6. He also relies on facts

 relevant only to Mr. Tanner's employment, see dkt. 29 at 3–6, so a broad

 injunction like the one the Secretary seeks would not be tailored "to the scope

 of the violation found," e360 Insight, 500 F.3d at 605 (explaining the

 "overbreadth" of a sweeping injunction based on the facts of one instance of

 liability). The Secretary is therefore not entitled to injunctive relief.

       C.     Conclusion

       For the reasons stated above, the Secretary's motion for default judgment

 is GRANTED in part and DENIED in part. Dkt. [28]. The Secretary is entitled

 to enforce the award of wages, prejudgment interest, fees, and costs totaling

 $27,927.39, plus interest accruing since June 5, 2017 at the rate provided at

 26 U.S.C. § 6621. The request for injunctive relief is DENIED.

       The Secretary may serve this order and the accompanying judgment on

 U & Me Logistics by affixing it to the door of Defendant's registered agent and

 by mailing this order via first-class mail to Defendant's registered agent. See

 dkt. 21.

       The Secretary shall pay the fees associated with filing this action by

 February 23, 2021 and may file a bill of costs by March 10, 2021.




                                           4
Case 1:18-cv-02609-JPH-DLP Document 30 Filed 01/22/21 Page 5 of 5 PageID #: 115




          The clerk shall update Plaintiff to Al Stewart, Acting Secretary of Labor,

 United States Department of Labor. Final judgment shall issue by separate

 entry.

 SO ORDERED.

 Date: 1/22/2021




 Distribution:

 Travis Weatherston Gosselin
 US DEPARTMENT OF LABOR, OFFICE OF THE SOLICITOR
 gosselin.travis@dol.gov




                                           5
